 
 
LOCK-UP AGREEMENT


August 22, 2008


Each Purchaser referenced below:



 
Re:
Securities Purchase Agreement, dated as of August 22, 2008 (the “Purchase
Agreement”), between Adrenalina, a Nevada corporation (the “Company”) and the
purchasers signatory thereto (each, a “Purchaser” and, collectively, the
“Purchasers”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2(a) of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
180 calendar days after the Effective Date (or, if the Effective Date does not
occur within 180 calendar days of the Closing Date, then 180 calendar days after
the Purchasers may first sell their Conversion Shares pursuant to Rule 144)
(such period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any shares of Common Stock or Common Stock Equivalents beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”).
Notwithstanding the foregoing, the undersigned may transfer the Securities (i)
as a bona fide gift or gifts, or (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that any such transfer shall not involve a disposition for value; provided,
however, this Letter Agreement shall be binding on all successors and assigns of
the undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers. For
purposes of this Letter Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. In order to enforce this covenant, the Company shall impose
irrevocable stop-transfer instructions preventing the Transfer Agent from
effecting any actions in violation of this Letter Agreement.


The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned.
 
This Letter Agreement shall be construed and enforced in accordance with the
laws of the State of New York without regard to the principles of conflict of
laws. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents), as well as any dispute between the parties relating to the
Transaction Documents, shall be resolved by binding arbitration in San
Francisco, California before an arbitrator with experience in commercial
disputes relating to securities. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures, or, if for any
reason JAMS refuses to administer such arbitration or JAMS is no longer in
business, by the American Arbitration Association (“AAA”) in accordance with its
rules and procedures. Unless the arbitrator determines that there is exceptional
need for additional discovery, discovery in the arbitration shall be limited as
follows:  (1) the parties shall exchange non-privileged relevant documents
including, without limitation, all documents that the parties intend to use as
evidence in the arbitration; and (2) each party shall be entitled to take one
deposition of seven hours duration of either an opposing party or a non-party.
If one party fails to respond within 20 days after the other party mails a
written list of proposed arbitrators to that party by either agreeing to one of
the proposed arbitrators or suggesting 3 or more alternate arbitrators, the
proposing party may select the arbitrator from among its initial list of
proposed arbitrators and JAMS (or AAA if it is administering the arbitration)
shall then appoint that arbitrator to preside over the arbitration.  If the
parties are unable to agree on an arbitrator, the parties shall select an
arbitrator pursuant to the rules of JAMS (or AAA if it is administering the
arbitration).   Where reasonable, the arbitrator shall schedule the arbitration
hearing within four (4) months after being appointed. The arbitrator must render
a decision in writing, explaining the legal and factual basis for decision as to
each of the principal controverted issues.  The arbitrator’s decision will be
final and binding upon the parties.  A judgment upon any award may be entered in
any court of competent jurisdiction. This clause shall not preclude the parties
from seeking provisional remedies in aid of arbitration, such as injunctive
relief, from any court of competent jurisdiction. Each party shall be
responsible for advancing one-half of the costs of arbitration, including all
JAMS (or AAA) fees; provided that, in the award, the prevailing party shall be
entitled to recover all of its costs and expenses, including reasonable
attorneys’ fees and costs, arbitrator fees, JAMS (or AAA) fees and costs, and
any attorneys’ fees and costs incurred in compelling arbitration.  The parties
are not waiving, and expressly reserve, any rights they may have under federal
securities laws, rules, and regulations, and any such rights shall be determined
in the arbitration provided for herein. Each party hereby irrevocably agrees and
submits to the jurisdiction of the federal and state courts located in the City
of San Francisco, California, for any suit, action or proceeding enforcing this
arbitration provision or entering judgment upon any arbitral award made pursuant
to this arbitration provision, and each party hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such courts, or that such suit, action
or proceeding is an inconvenient venue. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. This provision will be
interpreted, construed and governed according to the Federal Arbitration Act (9
U.S.C. Sections 1 et seq.). 
 
 
2

--------------------------------------------------------------------------------

 
 
The undersigned agrees and understands that this Letter Agreement does not
intend to create any relationship between the undersigned and each Purchaser and
that each Purchaser is not entitled to cast any votes on the matters herein
contemplated and that no issuance or sale of the Securities is created or
intended by virtue of this Letter Agreement.
 
By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this Letter Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period. This Letter Agreement shall be binding on
successors and assigns of the undersigned with respect to the Securities and any
such successor or assign shall enter into a similar agreement for the benefit of
the Purchasers.
 
*** SIGNATURE PAGE FOLLOWS***
 
 
3

--------------------------------------------------------------------------------

 
 
This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.
 
_________________________
Signature
__________________________
Print Name
__________________________
Position in Company



Address for Notice:


 
__________________________________
 
__________________________________ 
 
__________________________________
Number of shares of Common Stock

 
 

--------------------------------------------------------------------------------

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
 
By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.


Adrenalina
 
By:
 
Name:
Title:





Acknowledged and agreed to
as of the date set forth above:


Empire Stock Transfer, Inc.
 
By:
 
Name:
Title:

 
 
4

--------------------------------------------------------------------------------

 
 